ORDER

PER CURIAM.
AND NOW, this 7th day of May, 2002, the Petition for Allowance of Appeal is hereby granted, limited to the following issue:
Did the Commonwealth Court err in concluding that the accommodation the Zaslows requested was not reasonable because it did not comply with the Building Code and “endangered the safety of the other condominium residents and public in general by narrowing the stairway,” when the parties could have applied for a variance from the Building Code and there was no credited evidence in the record that the installed chair lift would, in fact, pose a safety hazard?